Citation Nr: 1146330	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a dependency allowance for the Veteran's niece (K.M.R.L.) for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1978 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  K.M.R.L. is the Veteran's niece.  

2.  The Family Relations Division of the Superior Court for the Judicial Region of Mayaguez, Puerto Rico granted permanent legal custody of K.M.R.L. to the Veteran in an October 2006 Decision.

3. For the purposes of determining eligibility for VA benefits, there is no evidence showing that the Veteran has adopted K.M.R.L.


CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for the Veteran's niece, K.M.R.L., for the purpose of VA benefits are not met.  38 U.S.C.A. §§ 101, 104, 1115 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.52, 3.57 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The Veteran was advised of governing provisions in the law, and has had opportunity to respond.  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

The law provides that a Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a).

A child may be deemed the "child" of the Veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b).  A child may be deemed the "child" of the Veteran if he or she is the adopted child.  Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57(c); see also 38 U.S.CA. § 101(4).

The Veteran contends that dependency of his niece, K.M.R.L., for the purpose of VA benefits has been established because he has been granted permanent custody of her.  He also contends that his niece is his dependent, as she lives with him and he is responsible for her schooling, food, and all other necessities.  Moreover, the Veteran highlights that the military essentially views his niece as his dependent, as she was issued a military I.D. card based on his military service. 

An October 2006 Decision from the Family Relations Division of the Superior Court for the Judicial Region of Mayaguez show that the Veteran was awarded permanent legal custody of his niece, K.M.R.L. 

In statements submitted in support of his claim, the Veteran essentially advances an argument in equity, as he claims that his permanent legal custody of K.M.R.L. is sufficient to meet the criteria of a "dependent" under 38 C.F.R. § 3.57.  The Veteran claims that state/commonwealth law is controlling on the issue of custody.  He claims that numerous states and the Commonwealth of Puerto Rico have moved away from the practice of adoption towards legal and permanent custody due to time and financial considerations.  It is his argument essentially that permanent legal custody is the same as adoption and that VA regulations should be amended to reflect this reality.  

In this case, the Veteran has not submitted a copy of an adoption decree of his niece, K.M.R.L., and there is no indication otherwise that he has filed for adoption.  Thus, the Board points out that although the Veteran was granted permanent custody of his niece, K.M.R.L., there is no evidence of record that he adopted her, and he does not contend otherwise.  Id.  Accordingly, the individual cannot be deemed to be a "child" of the Veteran for VA compensation purposes, and the Veteran may not receive a dependency allowance for her.  The Board acknowledges the Veteran's well-reasoned and passionate arguments that because permanent custody and adoption are essentially the same, that VA regulations should be amended to reflect this reality.  Id.  However, the pertinent legal authority governing dependency allowances is clear and specific, and the Board is bound by such authority.  While the Board is sympathetic to the Veteran's arguments, the Board does not have authority to grant benefits on an equitable basis.  As the discussion above illustrates, the law and regulations governing additional compensation for a dependent child establish very specific eligibility requirements for such benefits.

The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

In sum, the Board is bound by the laws enacted by Congress and by VA regulation, and the requirements of 38 C.F.R. § 3.57 have not been met as the Veteran's niece does not qualify as a dependent child for VA purposes.  The law does not provide for the exception requested in this case.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a dependency allowance for the Veteran's niece, K.M.R.L., for the purpose of VA benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


